—In an action to recover damages pursuant to an indemnification agreement between the plaintiff and the defendant Board of Cooperative Educational Services of the Supervisory District of Putnam and Northern Westchester Counties, the plaintiff appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated May 28, 1996, which granted the defendants’ separate motions for summary judgment dismissing the complaint and denied its cross motion for summary judgment against the defendants.
Ordered that the order is affirmed, with one bill of costs.
The language and the purpose of the indemnification agreement dated November 30, 1993, between the plaintiff and the defendant Board of Cooperative Educational Services of the Supervisory District of Putnam and Northern Westchester Counties (hereinafter BOCES), and the surrounding facts and circumstances establish that the plaintiff was obligated to indemnify BOCES for $37,167.64 (see, Altcheck v DiGennaro, 214 AD2d 527, 528; cf., Tokyo Tanker Co. v Etra Shipping Corp., 142 AD2d 377, 380). This amount represented rental losses sustained by BOCES for the premises at issue for the months of January through April 1994.
The remaining contentions of the plaintiff are either without merit or improperly raised for the first time on appeal. Miller, J. P., Ritter, Altman and Krausman, JJ., concur.